Mr. Justice Benson
delivered the opinion of the court.
1. A number of reasons are urged by plaintiff to sustain its contention that the demurrer should have been *242overruled, but we find it unnecessary to consider any of them except the failure of the district to comply with the provisions of Chapter 234, Laws of 1913-, the first section of which opens with the following language :
“It shall be unlawful for any tax to be levied, proposed or adopted, for any county, unless an estimate shall have first been made of the amount of money proposed to be raised by taxation for the ensuing year and such estimate published, and opportunity for a full and complete discussion thereof allowed in the manner hereinafter provided for.”
The remainder of the act prescribes the details for making the budget effective and of practical value. This legislation applied to counties only, until the legislature in 1915 enacted additional provisions as follows:
“Sec. 1. All districts and corporate bodies or organizations having power to levy taxes, except cities having a population of over 150,000 inhabitants according to the last government census, are hereby made subject to the provisions of chapter 234 of the General Laws of Oregon, 1913, and any other budget law that is now or may hereafter be in force applying to counties having a population of less than 150,000 inhabitants.
“Section 2. In complying with such law or laws the duties imposed on the county clerk or auditor shall be performed by the clerical officer or auditor of the tax-levying district and the duties imposed upon the county court shall be performed by the tax-levying board or body of the district, and the duties imposed upon any other officer of the county shall be performed by the corresponding officer of such district, if there be one, and if there be none, then by such officer as may be designated by the tax-levying board or body of the district”: Chap. 222, Laws 1915.
It requires but a cursory examination of this legislation to show that it applies the budget law to road districts as well as to counties. Defendants urge with *243some force that the budget law was enacted to meet the demand of the people that a limitation should be placed upon the action of their representatives, composing boards and the like, to check extravagant tax levies, but that when the people of a tax-levying area are assembled in a body to vote upon such a question the reason for the law fails. The answer to this position is twofold. First, it'may well be observed that the act of 1915 specifically applies its provisions to all tax-levying districts other than certain specified exceptions. Second, it must be remembered that Section 3 of the act of 1913, provides that any taxpayer who desires shall be heard in favor of or against any proposed levies. It is also to be noted that at a road district meeting no person is permitted to vote or be heard who is not a bona fide resident of the district, and the owner of real estate the title to which is in his or her own name. This, of course, excludes many and, in some instances, even a majority of the taxpayers. Hence, if there be no budget hearing as provided by the law of 1913, many taxpayers, like the plaintiff herein, have no opportunity to be heard at any time, which fact we think furnishes an excellent reason for the enactment of the law of 1915.
It has been held by this court in State ex rel. v. Johnson, 80 Or. 107, 112 (156 Pac. 579), that a disregard of the budget law is fatal to the validity of a tax levy. It follows that the court erred in sustaining the demurrer. The decree is therefore reversed and the cause will be remanded with directions to overrule the demurrer and to take such further proceedings as may be required, not inconsistent herewith.
Reversed and Remanded.
Mr. Chief Justice McBride, Mr. Justice Burnett and Mr. Justice Harris concur.